Citation Nr: 1445327	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with retrolisthesis (referred to as a cervical spine disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's degenerative disc disease of the cervical spine.  

The Board acknowledges that the RO awarded the Veteran separate ratings for residuals of the cervical spine disability including cervicogenic headaches granted in a March 2010 rating decision, and  right and left upper extremity peripheral neuropathy granted in an August 2014 DRO decision.  The Veteran has not claimed entitlement, directly or indirectly, to an increased rating involving any of these secondary disabilities.  Accordingly, the discussion is limited to the primary service-connected disability. 

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU is not reasonably raised by the record.  The Veteran worked until at least March 2013 for a railroad company, as noted on a March 2013 VA Medical Center progress note. The Veteran has since retired.  He has not claimed unemployability due to his service-connected disability.  Accordingly, the Board finds only the increased rating claim is at issue.  

VA's paperless claims processing systems, Virtual VA and Veterans Benefits Management System (VBMS), were utilized in this case.  Any future consideration of the Veteran's claim should take into consideration the existence of the electronic record.


FINDING OF FACT

During the entire appeals period, the Veteran's cervical spine disability manifested with pain and stiffness.  However, forward flexion remained more than 45 degrees, and there is no evidence of ankylosis. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155; 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


A. Cervical Spine Disability

The Veteran's cervical spine disability is rated at 20 percent, but he contends that he is entitled to a higher rating.  Disabilities of the cervical spine, including intervertebral disc syndrome (IVDS), are rated under either the General Rating Formula for Diseases and Injuries of the Spine or an alternative Formula for Rating IVDS Based on incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (6).   

X-rays of the cervical spine done in March 2010 showed loss of cervical lordosis, anterior fusion with metal hardware at C4-5 and C5-6; degenerative changes with narrowing at C6-7 disc space; and neural foraminal narrowing at C3-4 and C4-5, bilaterally.  The RO has rated the Veteran's cervical spine condition under Diagnostic Code 5243 for disc disease.  However, this code requires incapacitating episodes.  Incapacitating episodes are periods of acute signs and symptoms due to IVDS that require bedrest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Note (1).  During the pendency of the Veteran's appeal, the Veteran has only reported one incapacitating episode.   This episode occurred in April 2007 after the Veteran underwent an anterior decompression of spinal canal and fusion at C4-5 and C5-C6, as recommended by his neurological surgeon Dr. A. F. A.  As a result of the Veteran's convalesce related to this procedure, he was granted a temporary total rating from the date of surgery, April 9, 2007 until July 31, 2007, when the Veteran returned to work full-time.  A higher rating would require incapacitating episodes of 4-6 weeks over the past 12 months.  That is simply not shown here.

Therefore, it is more advantageous to utilize the General Rating Formula to evaluate the Veteran's cervical spine disability.  Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  As noted above, x-rays have shown loss of cervical lordosis.

Higher schedular ratings are available at 30 percent and 40 percent.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine is present.  Id.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

VA obtained treatment records from a variety of sources including Dr. A. F. A. (March 2007 to July 2007), Dr. C. F. (from January 2002 to February 2010), the Memorial City Hospital (from May 2009 to October 2009), and VA Medical Centers frequented by the Veteran (from 2004 through 2010).  These records only contain reports of the Veteran's symptoms and treatment for his disability.  They failed to provide range of motion test results necessary for rating purposes.  Accordingly, VA scheduled the Veteran for a series of compensation and pension (C & P) examination over the course of the appeal period.  

The first examination held in October 2007 failed to show results consistent with a higher 30 percent rating.  The examination report noted that the Veteran had forward flexion of 45 degrees and no evidence of ankylosis of the cervical spine.  

With the Veteran's continued complaints of worsening, VA scheduled the Veteran for a second examination in March 2010, which also failed to support a higher 30 percent rating.  The Veteran's cervical flexion appeared to improve to 60 degrees and there continued to be no evidence of ankylosis.   

VA scheduled the Veteran for a third examination in April 2014, which also failed to demonstrate disability at the 30 percent level.  The Veteran's forward flexion continued to be above 45 degrees, and no signs of ankylosis were shown.   

Without evidence to the contrary, the Board finds the preponderance of the evidence is against an increased rating in excess of 20 percent.  In making this finding, the Board also considered the applicability of other diagnostic codes.  Disabilities of cervical spine consistent with the Veteran's disability are only evaluated under either the general or alternative rating formula, the latter found inapplicable.     

The Board also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, based on the following evidence, the Board concludes that the forward flexion of the Veteran's cervical spine is not functionally limited to 15 degrees or less as necessitated by the criteria for a higher rating.  

The Veteran's complaints of pain, stiffness, and loss of endurance reported throughout the appeals period are certainly credible, and the Board recognizes that he has utilized a variety of treatment options to address his symptoms, such as acupuncture and physical therapy.  However, even with these symptoms, the Veteran continued to demonstrate cervical range of motion well above 45 degrees, even after repetitive testing.  Furthermore, no examiner or treating professional has noted that any additional functional impairment exists in light of the Veteran's symptoms.  In fact, the most recent VA examination noted there were no effects on his activities of daily living.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

The Board also looked outside of the schedular rating to determine if a referral for extraschedular considerations was warranted.  



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptoms associated with the Veteran's cervical spine disability.  The rating schedule focuses on range of motion which encompasses pain to the extent it affects range of motion. Based on the VA examination reports covering the entire appeal period and other medical documentation of record, the severity of this continues to fall within the 20 percent rating and unfortunately, no higher rating is warranted.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

Even though the Board continued it analysis with extraschedular considerations, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions were limited to the rating for cervical spine disability, which is reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include cervicogenic headaches, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, cervical spine scars, and residuals of a left bunionnectomy.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA provided adequate notice to the Veteran prior to the RO's initial adjudication of his claims.  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a September 2007 notice, prior to the January 2008 rating decision now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with examinations in October 2007, March 2010, and April 2014.  The examination reports of record reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, and conducted appropriate evaluations.  Accordingly, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with retrolisthesis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


